t c memo united_states tax_court melrel l stephens petitioner v commissioner of internal revenue respondent docket no filed date marc a zimmerman for petitioner roger p law for respondent memorandum findings_of_fact and opinion laro judge melrel l stephens petitioned the court to redetermine respondent's determination of a dollar_figure deficiency in her federal_income_tax and an dollar_figure penalty under sec_6662 respondent reflected her determination in a notice_of_deficiency issued to petitioner on date we must decide the following issues with respect to whether petitioner may deduct charitable_contributions in an amount greater than allowed by respondent in the notice_of_deficiency whether petitioner may deduct mortgage interest in an amount greater than allowed by respondent in the notice_of_deficiency whether petitioner is liable for the accuracy-related_penalty for negligence determined by respondent under sec_6662 section references are to the internal_revenue_code in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided pincite west 46th street in los angeles california when she petitioned the court petitioner filed timely a form_1040 u s individual_income_tax_return using the filing_status of single petitioner's return was prepared by a tax_return_preparer the preparer employed by security income_tax service in order to have the return prepared petitioner gave the preparer a bag of documents that included her receipts for gambling mortgage interest and other expenses petitioner did not discuss with the preparer each document in the bag and she did not review her return with the preparer after he prepared it on date petitioner won dollar_figure million in the california state lottery payable in yearly installments petitioner received a dollar_figure installment of those winnings in these winnings were reported on petitioner's tax_return no other income was reported thereon during petitioner had an ownership_interest in four real properties located in california at the following addresses west 46th street los angeles salter road perris hooper avenue los angeles and mortimer huntington park petitioner also had an ownership_interest in land in chicot county arkansas none of these properties generated any income in in petitioner paid the following mortgage interest and real_property_taxes on the above-mentioned properties property situs mortgage interest real_property_taxes dollar_figure w 46th st dollar_figure salter rd big_number big_number hooper big_number big_number mortimer big_number big_number --- chicot county total big_number big_number in petitioner contributed dollar_figure to the united christian church and she gave dollar_figure to the most worshipful united grand lodge a f a m inc of los angeles california petitioner testified that she also gave approximately dollar_figure in cash to the b-ball association b-ball a youth organization in carson california petitioner's form_1040 reported dollar_figure of itemized_deductions on schedule a itemized_deductions the reported deductions are broken down as follows real_estate_taxes dollar_figure department of motor_vehicle tax home mortgage interest big_number contributions by cash or check big_number gambling_losses big_number respondent determined that petitioner was not entitled to any of these deductions because she had not substantiated her entitlement to them opinion petitioner must prove that respondent's determinations set forth in the notice_of_deficiency are incorrect rule a 290_us_111 petitioner also must prove her entitlement to any deduction deductions are strictly a matter of legislative grace and petitioner must show that her claimed deductions are allowed by the code petitioner the difference between the sum of these deductions and the reported dollar_figure amount is attributable to the phased-out deductions see sec_67 must also keep sufficient records to substantiate any deduction that would otherwise be allowed by the code sec_6001 292_us_435 with respect to the dollar_figure charitable_contribution reported on her form_1040 petitioner argues that she is entitled to deduct this amount on account of a dollar_figure donation to b-ball in petitioner relies solely on her testimony to support her claim to this deduction we find petitioner's testimony inconsistent and unpersuasive petitioner testified that she paid approximately dollar_figure to b-ball however she was unable to state unequivocally when she purportedly paid this amount petitioner testified that she was unsure whether she paid the dollar_figure amount in one or several installments petitioner later testified that she had dollar_figure in cash when she attended a b-ball meeting and that she gave it to one of b-ball's representatives at that time petitioner's lack of detailed books records and receipts precludes the court from reaching a determination of what if anything was given to b-ball even if we could arrive at such a determination petitioner would still not be entitled to the disputed deduction petitioner has not proven that b-ball was a qualified recipient under sec_170 see mcgahen v although petitioner does not argue that she can deduct the dollar_figure amount given to the most worshipful united grand lodge continued commissioner 76_tc_468 affd without published opinion 720_f2d_664 3d cir accordingly except for the dollar_figure contribution to the united christian church which respondent concedes we hold for respondent on this issue turning to the mortgage interest the parties do not dispute that petitioner may deduct the interest that she paid on her primary residence and one other california property see sec_163 the parties lock horns on the interest_paid on the remaining two californian properties petitioner asserts that this interest is deductible as interest on properties held out for rental ie investment_interest petitioner argues that her lottery winnings are investment_income that can be offset by this investment_interest expense we disagree with petitioner that the interest on the other properties is deductible as investment_interest we are unable to find in the record that petitioner ever held any of these properties out for rental or otherwise held them as an investment petitioner's brief on this issue is directed entirely towards her assertion that lottery winnings are a form of investment_income we need not decide that issue however continued a f a m inc we note that the record does not indicate that this lodge was a qualified recipient under sec_170 we understand the parties' agreement to mean that petitioner may deduct the mortgage interest_paid with respect to west 46th street dollar_figure and salter road dollar_figure because petitioner neglects to address why the mortgage interest is not nondeductible personal_interest see sec_163 and the record does not otherwise allow us to conclude that it is not nondeductible personal_interest although petitioner is correct that an individual may deduct investment_interest to the extent that it does not exceed net_investment_income sec_163 we are unpersuaded that the mortgage interest was paid on indebtedness properly allocable to property_held_for_investment sec_163 we hold for respondent on this issue respondent also determined that petitioner's underpayment of income_tax was due to negligence and accordingly that petitioner was liable for the penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of an underpayment that is attributable to negligence in order to avoid this penalty petitioner must prove that she was not negligent ie she made a reasonable attempt to comply with the provisions of the internal_revenue_code and that she was not careless reckless or in intentional disregard of rules or regulations sec_6662 drum v commissioner tcmemo_1994_433 affd without published opinion 61_f3d_910 9th cir see also 925_f2d_348 9th cir negligence also defined as a lack of due care or a failure to do what a reasonable and prudent person would do under similar circumstances affg 92_tc_1 petitioner claims she was unsophisticated about tax laws and that she relied on the preparer to prepare a proper return although he failed to do so petitioner concludes her reliance on him to do a proper job was consistent with ordinary business care and prudence under the circumstances we do not agree reasonable reliance on a tax adviser is consistent with ordinary business care and prudence only in certain cases in those cases the taxpayer must establish that the adviser had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment see eg ellwest stereo theatres inc v commissioner tcmemo_1995_610 we are unable to find in the record that petitioner met any of these requirements ie we know nothing about the preparer or his firm we are unable to find that petitioner provided necessary and accurate information to the preparer and the record indicates that petitioner did not actually rely in good_faith on the preparer's judgment we conclude that petitioner did not exercise due care and that she failed to do what a reasonable and ordinarily prudent person would have done under the circumstances we hold for respondent on this issue in reaching all of our holdings herein we have considered all arguments made by petitioner and to the extent not discussed above find them to be without relevance or without merit to reflect the foregoing decision will be entered under rule
